Citation Nr: 1600677	
Decision Date: 01/08/16    Archive Date: 01/21/16

DOCKET NO.  10-44 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, Type II to include as due to herbicide exposure (Agent Orange).

2.  Entitlement to service connection for erectile dysfunction, to include as secondary to diabetes mellitus, Type II.

3.  Entitlement to service connection for coronary artery disease, to include as due to herbicide exposure (Agent Orange).

4.  Entitlement to service connection for prostate cancer, to include as due to herbicide exposure (Agent Orange).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel


INTRODUCTION

The Veteran had active duty service with the United States Air Force from September 1963 to April 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2009 and October 2013 rating decisions by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Chicago, Illinois and St. Louis, Missouri, respectively.

In October 2010, the Veteran had an informal conference before a Decision Review Officer.

In October 2015, the Veteran had a videoconference hearing before the undersigned Veterans Law Judge.  A hearing transcript is of record.  

The issue of entitlement to service connection for erectile dysfunction is addressed in the REMAND portion of the decision and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran was exposed to herbicides during his service in Thailand in the Vietnam Era.
 2.  The Veteran's diagnoses of diabetes mellitus, Type II, prostate cancer, and coronary artery disease are presumptively related to his herbicide exposure.


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus, Type II are met.  
38 U.S.C.A. §§ 1110, 1112 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2.  The criteria for service connection for coronary artery disease are met.  
38 U.S.C.A. §§ 1110, 1112 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

3.  The criteria for service connection for prostate cancer are met.  38 U.S.C.A. 
§§ 1110, 1112 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that his diabetes mellitus, Type II, prostate cancer, and coronary artery disease are presumptively caused by his exposure to herbicides.  

If a Veteran was exposed to an "herbicide agent," such as Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam from January 9, 1962, to May 7, 1975, then, absent affirmative evidence to the contrary, certain diseases, including diabetes mellitus, Type II, prostate cancer, and coronary artery disease, will be service-connected even if there is no in-service record of the disease in service.  38 C.F.R. §§ 3.307(a)(6), (d), 3.309(e).  

The presumptive provisions regarding herbicide exposure are also applicable to veterans who served with the U.S. Air Force in Thailand during the Vietnam Era on certain Royal Thai Air Force Bases (RTAFB), to include Nakhom Phanom AFB, when the evidence establishes their duties placed them on or near the perimeters of the base, as VA has determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes.  See M21-1MR, Part IV, Subpart ii, Chapter 1, Section H.5.B.

Personnel records show that the Veteran was assigned to Clark Air Force Base (AFB) in the Philippines from January 1966 to July 1967.  He reported that he completed a temporary duty (TDY) assignment at Nakhon Phanom AFB in Thailand, which is supported by an October 1966 performance appraisal indicating a TDY in Southeast Asia from July to September 1966.  His military occupational specialty (MOS) during service was radio relay equipment repairmen, and the Veteran has submitted photographs of the compound he worked in while in Thailand, demonstrating its close proximity to the perimeter of Nakhom Phanom AFB.  He further testified that his duties included daily visits to the area right along the perimeter fence.  The Veteran's statements regarding the nature of his service in Thailand are credible and fully supported by his service personnel file and submitted photographs.  Thus, the Board concedes the Veteran's exposure to herbicides during his service in Thailand during the Vietnam Era.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Current medical records confirm that the Veteran has diabetes mellitus, Type II, prostate cancer, and coronary artery disease.  Since in-service herbicide exposure is conceded and these diseases are presumptively related to herbicide exposure, service connection is granted for diabetes mellitus, Type II, prostate cancer, and coronary artery disease.  38 C.F.R. §§ 3.102, 3.307, 3.309.  



ORDER

Service connection for diabetes mellitus, Type II is granted.  

Service connection for coronary artery disease is granted. 

Service connection for prostate cancer is granted.


REMAND

Regarding claimed erectile dysfunction (ED), the medical evidence is limited.  At the October 2015 hearing, the Veteran's representative reported that a VA examination or VA treatment records include an opinion supporting secondary service connection for ED.  However, no such evidence appears in the claims file.  Thus, upon remand, updated VA treatment records and, if necessary, a medical opinion on secondary service connection are required.

Accordingly, the case is REMANDED for the following action:
 
1.  Obtain all outstanding VA treatment records.

2.  If the above records do not contain evidence supporting secondary service connection for erectile dysfunction, refer the claims file to an appropriate examiner for an etiological opinion.  All relevant records, including a copy of this remand along with any records obtained pursuant to this remand, must be sent to the examiner for review.  No examination is necessary, unless the examiner determines otherwise.  The examiner should opine as to the following:

(a)  Is it at least as likely as not (50 percent probability or more) that the Veteran's erectile dysfunction was caused (in whole or in part) by the Veteran's service-connected disabilities?

(b)  Is it at least as likely as not (50 percent probability or more) that the Veteran's erectile dysfunction was aggravated (made chronically worse) by the Veteran's service-connected disabilities, disabilities?

A complete rationale should be given for all opinions and conclusions expressed.

3.  Then readjudicate the claim.  If the benefit sought on appeal remains denied, the AOJ shall issue a supplemental statement of the case. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B , 7112 (West 2014).


____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


